Exhibit 10.41
RESTRICTED SHARE UNIT AWARD AGREEMENT
UNDER THE PATHEON N.V.
2016 OMNIBUS INCENTIVE PLAN


This Award Agreement (this "RSU Award Agreement"), dated as of March 23, 2017
(the "Date of Grant"), is made by and between Patheon N.V., a Dutch public
limited company (the "Company"), and Michel Lagarde (the "Participant").
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Patheon N.V. 2016 Omnibus Incentive Plan (the "Plan"). Where the context
permits, references to the Company shall include any successor to the Company.


1. Grant of Restricted Share Units. The Company hereby grants to the Participant
42,469 restricted share units (the "RSUs"), subject to all of the terms and
conditions of this RSU Award Agreement and the Plan.


2. Vesting and Form of Payment. Subject to Section 4 of this RSU Award
Agreement, the RSUs shall vest ratably over the first, second and third
anniversaries of the Date of Grant. Each RSU granted hereunder shall represent
the right to receive one (1) Common Share, which shall be issuable on or as soon
as administratively practical following each date of vesting of the applicable
portion of the total RSUs pursuant to the terms hereof (and in all events within
sixty (60) days after the applicable vesting event); provided, that such
issuance is otherwise in accordance with federal and state securities laws.


3. Restrictions. The RSUs may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered and shall be subject to a
risk of forfeiture until any requirements or restrictions contained in this RSU
Award Agreement or the Plan have been otherwise satisfied, terminated or
expressly waived by the Company in writing. This RSU Award Agreement shall not
be assignable by the Participant.


4. Termination of Employment. Except as otherwise explicitly set forth in a
written individual agreement entered into between the Participant and the
Company or any of its Subsidiaries, the following provisions shall apply:


(a) Termination of Employment for Cause. Upon the termination of the
Participant's employment with the Company and all Affiliates thereof by the
Company for Cause, this RSU Award Agreement shall terminate and all rights of
the Participant with respect to RSUs (whether vested or unvested) shall
immediately terminate. The RSUs shall be forfeited without payment of any
consideration, and neither the Participant nor any of the Participant's
successors, heirs, assigns, or personal representatives shall thereafter have
any further rights or interests in such RSUs.


(b) Qualifying Termination of Employment. Upon termination of the Participant's
employment with the Company and all Affiliates thereof (i) on account of death,
(ii) due to Disability, (iii) by the Company without Cause or (iv) by the
Participant for Good Reason, the Participant shall vest in the next tranche of
unvested RSUs on a pro rata basis. The prorated portion shall be calculated
based on the number of full months in the applicable one-year vesting period
during which the Participant was employed by the Company as compared to twelve
months. Any portion of the RSUs that does not vest in accordance with the
foregoing shall automatically be forfeited on the date of such termination of
employment.



RSU Award Agreement
1

--------------------------------------------------------------------------------

Exhibit 10.41
(c) Termination of Employment for any Other Reason. If the Participant has a
termination of employment with the Company and all Affiliates thereof for any
reason other than the reasons enumerated in Subparagraphs (a) or (b) above, RSUs
that are unvested as of date of termination shall be forfeited upon such date.


5. Voting and Other Rights. The Participant shall have no rights of a
shareholder until Common Shares are issued upon settlement of the Participant's
RSUs. Notwithstanding the foregoing, the bookkeeping account maintained for the
RSUs granted pursuant to this RSU Award Agreement shall be allocated additional
RSUs on the payment date of any dividends on the Common Shares. Such dividends
will be converted into additional Common Shares covered by the RSUs by dividing
(i) the aggregate amount or value of the dividends paid with respect to that
number of Common Shares equal to the number of shares covered by the RSUs by
(ii) the Fair Market Value per Common Share on the payment date for such
dividend. Any such additional RSUs shall vest in accordance with the same terms
as the RSUs granted under this RSU Award Agreement. No interest or other
earnings will be credited with respect to such payment.


6. RSU Award Agreement Subject to Plan. This RSU Award Agreement is made
pursuant to all of the provisions of the Plan, which is incorporated herein by
this reference, and is intended, and shall be interpreted in a manner, to comply
therewith. In the event of any conflict between the provisions of this RSU Award
Agreement and the provisions of the Plan, the provisions of the Plan shall
govern.


7. No Rights to Continuation of Employment. Nothing in the Plan or this RSU
Award Agreement shall confer upon the Participant any right to continue in the
employ of the Company or any Affiliate thereof or shall interfere with or
restrict the right of the Company or its Affiliates to terminate the
Participant's employment at any time for any reason whatsoever, with or without
Cause.


8. Tax Withholding. The Participant is responsible for all taxes, including any
federal, state, or local taxes, social security contributions and national
insurance premiums due upon the grant or vesting of the RSUs and the issuance of
Common Shares in respect of the RSUs. The Company or a Subsidiary shall be
entitled to deduct from the Common Shares otherwise issuable hereunder or other
compensation payable to the Participant any sums required by federal, state,
local or foreign tax law to be withheld or to satisfy any applicable payroll
deductions with respect to the grant, settlement or payment of any RSU. Subject
to applicable law, the Company or a Subsidiary shall withhold, from Common
Shares otherwise issuable upon settlement of the RSUs, a portion of those Common
Shares with an aggregate Fair Market Value (defined as in the Plan but measured
as of the date of settlement) equal to the amount of the applicable withholding
taxes, contributions and/or premiums; provided, however, that the number of such
Common Shares so withheld shall not exceed the amount necessary to satisfy the
Company's or the Subsidiary's required tax withholding obligations using the
minimum statutory withholding tax rates (or such other amount as may be
permitted by applicable law and accounting standards); provided, further, that,
subject to applicable law, the Participant may elect to remit to the Company, or
the relevant Subsidiary, an amount in cash sufficient to satisfy the applicable
withholding taxes, contributions and/or premiums and receive the number of
Common Shares issuable hereunder, provided the Company, or the relevant
Subsidiary, is notified of the Participant's intention to remit cash prior to
the date the RSUs are subject to taxation.





RSU Award Agreement
2

--------------------------------------------------------------------------------

Exhibit 10.41
9. Section 409A Compliance. The intent of the parties is that the payments under
this RSU Award Agreement are exempt from, or to the extent subject thereto,
comply with, Section 409A of the Code, and, accordingly, to the maximum extent
permitted, this RSU Award Agreement shall be interpreted and administered in
accordance therewith. Notwithstanding anything contained herein to the contrary,
to the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, the Participant shall not be
considered to have terminated employment with the Company and its Affiliates for
purposes of this RSU Award Agreement until the Participant would be considered
to have incurred a "separation from service" within the meaning of Section 409A
of the Code. Any payments described in this RSU Award Agreement that are due
within the "short-term deferral period" as defined in Section 409A of the Code
shall not be treated as deferred compensation unless applicable law requires
otherwise. Notwithstanding anything to the contrary in this RSU Award Agreement,
to the extent that any payment (including Common Share delivery) is to be made
upon a separation from service and such payment would result in the imposition
of any individual penalty tax and late interest charges imposed under Section
409A of the Code, such payment shall instead be made on the first business day
after the date that is six (6) months following such separation from service (or
upon the Participant's death, if earlier).


10. Governing Law. This RSU Award Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choices of laws, of the State of New York
applicable to agreements made and to be performed wholly within the State of New
York.


11. RSU Award Agreement Binding on Successors. The terms of this RSU Award
Agreement shall be binding upon the Participant and upon the Participant's
heirs, executors, administrators, personal representatives, transferees,
assignees and successors in interest, and upon the Company and its successors
and assignees, subject to the terms of the Plan.


12. Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this RSU Award Agreement, including but not limited to all
acts and documents related to compliance with federal, state or foreign
securities and/or tax laws.


13. Severability. Should any provision of this RSU Award Agreement be held by a
court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
RSU Award Agreement, the balance of which shall continue to be binding upon the
parties hereto with any such modification (if any) to become a part hereof and
treated as though contained in this original RSU Award Agreement. Moreover, if
one or more of the provisions contained in this RSU Award Agreement shall for
any reason be held to be excessively broad as to scope, activity, subject or
otherwise so as to be unenforceable, in lieu of severing such unenforceable
provision, such provision or provisions shall be construed by the appropriate
judicial body by limiting or reducing it or them, so as to be enforceable to the
maximum extent compatible with the applicable law as it shall then appear, and
such determination by such judicial body shall not affect the enforceability of
such provisions or provisions in any other jurisdiction.


14. Entire RSU Award Agreement. Except as set forth in Section 4 hereof, this
RSU Award Agreement and the Plan contain the entire agreement and understanding
among the parties as to the

RSU Award Agreement
3

--------------------------------------------------------------------------------

Exhibit 10.41
subject matter hereof, and supersedes any other agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter
hereof.


15. Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.


16. Counterparts; Electronic Signature. This RSU Award Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument. The
Participant's electronic signature of this RSU Award Agreement shall have the
same validity and effect as a signature affixed by the Participant's hand.


17. Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.


18. Data Protection. The Participant hereby acknowledges and consents to the
Company and any Subsidiary sharing and exchanging his/her information held in
order to administer and operate the Plan (including personal details, data
relating to participation, salary, taxation and employment and sensitive
personal data, e.g. data relating to physical or mental health, criminal
conviction or the alleged commission of offences) (the "Information") and
providing the Company and/or the Subsidiary's agents and/or third parties with
the Information for the administration and operation of the Plan and the
Participant further accepts that this may involve the Information being sent to
a country outside the country in which the Participant provides services
including to a country which may not have the same level of data protection laws
as his/her home country. The Participant acknowledges that s/he has the right to
request a list of the names and addresses of any potential recipients of the
Information and to review and correct the Information by contacting his/her
local human resources representative. The Participant acknowledges that the
collection, processing and transfer of the Information is important to Plan
administration and that failure to consent to same may prohibit participation in
the Plan.


19. Additional Matters. This RSU Award Agreement is intended to comply with the
applicable laws of any country or jurisdiction where the RSUs are granted under
the Plan, and all provisions hereof shall be construed in a manner to so comply.
The following provisions shall apply to the Participant, as appropriate:


Australia:


Section 8 shall be amended to add the following language at the end thereof:


This scheme is a scheme to which Subdivision 83A-C of the Income Tax Assessment
Act 1997 applies (subject to the conditions in the Income Tax Assessment Act
1997).


Section 18 shall be deleted in its entirety and replaced with the following
language:


Data Protection. The Participant hereby acknowledges and consents to the Company
and any Subsidiary sharing and exchanging his/her information held in order to
administer and operate the Plan (including personal details, data relating to
participation, salary, taxation and employment and sensitive personal data, e.g.
data relating to physical or mental health,

RSU Award Agreement
4

--------------------------------------------------------------------------------

Exhibit 10.41
criminal conviction or the alleged commission of offenses) (the "Information")
and providing the Company and/or the Subsidiary's agents and/or third parties
with the Information for the administration and operation of the Plan. The
Participant further accepts that this may involve the Information being sent to
a country outside Australia, including to a country which may not have the same
level of data protection laws as Australia, and by consenting to this disclosure
the Participant acknowledges that the Company and Subsidiaries may not take
steps to ensure that the overseas recipient complies with the Australian Privacy
Principles. The Participant acknowledges that s/he has the right to request a
list of the names and addresses of any potential recipients of the Information,
to review and correct the Information, and to raise any concerns about the
handling of the Information, by contacting his/her local human resources
representative. The Participant acknowledges that the collection, processing and
transfer of the Information is important to Plan administration and that failure
to consent to same may prohibit participation in the Plan.


Austria:


Section 18 shall be deleted in its entirety and replaced with the following
language:


Consent Regarding Use of Personal Data. The Participant hereby acknowledges and
consents that the following information required in order to administer and
operate the Plan may be processed and shared with the Company, its principal
office located at 4815 Emperor Blvd, Suite 300 Durham, NC 27703-8470 and
[Participant's name and address]: name, date of birth, address, employee ID, tax
number, length of service with the company, award program in which the
Participant participates, amount of salary (the "Information"). The Participant
will provide the Company and/or the Subsidiary's agents and/or third parties
with the Information for the administration and operation of the Plan as
requested from time to time. The Participant further acknowledges and consents
that, in order to administer and operate the Plan, the Information may be sent
to UBS Equity Plan Advisory Services 1000 Harbor Blvd. Weehawken, NJ 07086 and
the Participant acknowledges that these recipients are located in countries
which may not have the same level of data protection laws as Austria. The
Participant acknowledges that s/he has the right to request a list of the names
and addresses of any potential recipients of the Information and to review and
correct the Information by contacting his/her local human resources
representative. The Participant may withdraw his or her consent according to
this Consent at any time. The Participant acknowledges that the collection,
processing and transfer of the Information is important to Plan administration
and that failure to consent to same (or withdraw the consent) may prohibit
participation in the Plan.






Denmark:


Section 4(b) shall be deleted in its entirety and replaced with the following
language:


Qualifying Termination of Employment. Upon termination of the Participant's
employment with the Company and all Affiliates thereof (i) on account of death,
(ii) by the Company without Cause or (iii) by the Participant for Good Reason,
the Participant's RSU shall continue to vest as though the Participant was still
an employee of the Company.



RSU Award Agreement
5

--------------------------------------------------------------------------------

Exhibit 10.41
France:


Section 1 shall be amended to add the following language at the end thereof:


The RSUs shall be deemed granted under and subject to the terms of the French
Sub Plan For The Grant Of French-Qualifying Restricted Stock Units To Employees
And Officers In France (Exhibit A of the Plan).


Section 5 shall be deleted in its entirety and replaced with the following
language:


Voting and Other Rights. The Participant shall have no rights of a shareholder
until Common Shares are issued upon settlement of the Participant's RSUs.


Section 18 shall be deleted in its entirety and replaced with the following
language:


Data Protection: The Participant hereby acknowledges and consents to the Company
and any Subsidiary collecting, processing, storing, sharing and exchanging
his/her information (including personal details, data relating to participation,
salary, taxation and employment and sensitive personal data, e.g., data relating
to physical or mental health, criminal conviction or the alleged commission of
offences) (the "Information"), and providing the Company and/or the Subsidiary's
agents and/or third parties with the Information, for the sole purpose of the
administration and operation of the Plan. The Participant explicitly
acknowledges and accepts that the Information may be sent to a country outside
of the European Economic Area (such as the United States), whose regulatory
provisions in respect of the protection of personal data may differ from those
in force in France. The Participant understands that Information will be held
only as long as is necessary to implement, administer and manage his /her
participation in the Plan. The Participant understands that s/he may, at any
time, view Information, request additional information about the storage and
processing of Information, obtain the correction, deletion or blocking of
Information if it is incomplete or inaccurate, object to the processing of
Information on compelling legitimate grounds relating to his/her personal
situation or refuse or withdraw the consents herein, in any case without cost,
by contacting in writing his/her local human resources representative. The
Participant acknowledges that s/he has the right to request a list of the names
and addresses of any potential recipients of the Information. The Participant
acknowledges that the collection, processing and transfer of the Information is
important to Plan administration and that failure to consent to same may
prohibit participation in the Plan.


The following shall be added as Section 20:


French Language Provision. The Participant declares that he/she has a sufficient
level of English to understand all the contents of this RSU Award Agreement,
does not request a translation of this document into his/her mother tongue and
accepts that all other texts or documents relating to this RSU Award Agreement
will be drawn up in English, save where such documents impose obligations (such
as the achievement of objectives) on the Participant in which case such
documents will be translated into French.


French translation: Le Participant déclare avoir un niveau d'anglais suffisant
pour comprendre l'intégralité du contenu de ce contrat d'attribution d'actions
ne demande pas de traduction de ce document dans sa langue maternelle et accepte
que tout autre acte ou

RSU Award Agreement
6

--------------------------------------------------------------------------------

Exhibit 10.41
document relatif à ce contrat d'attribution d'actions soit rédigé en anglais,
sauf si celui-ci fixe des obligations (telles que la réalisation d'objectifs)
pour le Participant auquel cas ces documents seront traduits en francais.


Germany:


Section 7 shall be amended to add the following language:


The Participant acknowledges that the Company is exclusively liable for the
grant of RSUs pursuant to this RSU Award Agreement and, with respect to any
Participant who is a party to an employment agreement with a German Affiliate,
such German Affiliate shall not bear any liability relating to this RSU Award
Agreement. Tax withholding obligations shall include any obligations to withhold
payments on account of social security contributions and national insurance
premiums.


Section 8 shall be amended to add the following language at the end thereof:


As used in this Section 8, "Subsidiary" shall include any Subsidiary subject to
German withholding tax, social security contributions
("Sozialversicherungsbeiträge") and national insurance premiums.


Section 18 shall be deleted in its entirety. The Data Protection language on the
Signature Page for the RSU Award Agreement granted to German Participants shall
apply to all German Participants.


Italy:


Section 18 shall be deleted in its entirety and replaced with the following
language:


Data Protection: The Participant hereby acknowledges and consents to the Company
and any Subsidiary collecting, processing, storing, sharing and exchanging
his/her information (including personal details, data relating to participation,
salary, taxation and employment and sensitive personal data, e.g., data relating
to physical or mental health, criminal conviction or the alleged commission of
offences) (the "Information"), and providing the Company and/or the Subsidiary's
agents and/or third parties with the Information, for the sole purpose of the
administration and operation of the Plan. The Participant explicitly
acknowledges and accepts that the Information may be sent to a country outside
of the European Economic Area (such as the United States), whose regulatory
provisions in respect of the protection of personal data may differ from those
in force in Italy. The Participant understands that Information will be held
only as long as is necessary to implement, administer and manage his /her
participation in the Plan. The Participant understands that s/he may, at any
time, view Information, request additional information about the storage and
processing of Information, obtain the correction, deletion or blocking of
Information if it is incomplete or inaccurate, object to the processing of
Information on compelling legitimate grounds relating to his/her personal
situation or refuse or withdraw the consents herein, in any case without cost,
by contacting in writing his/her local human resources representative. The
Participant acknowledges that s/he has the right to request a list of the names
and addresses of any potential recipients of the Information. The Participant
acknowledges that the collection, processing and transfer of the Information is
important to Plan administration and that failure to consent to same may
prohibit participation in the Plan. The Company shall be responsible

RSU Award Agreement
7

--------------------------------------------------------------------------------

Exhibit 10.41
for determining the purposes and methods of transferring and processing the
Information, and ensuring security measures are in place.


Japan:


Section 7 shall be amended to add the following language at the end thereof:


This RSU Award Agreement shall not become part of the Participant's salary or
compensation, nor an acquired right, since it is not intended to compensate the
Participant for the Participant's services to the Participant's employer but to
be part of a global employee incentive plan implemented by the Company.


People's Republic of China:


Section 6 shall be deleted in its entirety and replaced with the following
language:


No Rights to Continuation of Employment. This RSU Award Agreement and the Plan
are separate from and do not form a part of the employment contract between the
Participant and the Company or any Subsidiary. None of the benefits provided
under the Plan shall become part of the Participant's salary or remuneration
when calculating social insurance contributions or economic compensation which
may be payable upon termination of the Participant's employment contract with
the Company or any Subsidiary.




United Kingdom:


Section 6 shall be amended to add the following language at the end thereof:


This RSU Award Agreement and the Plan are separate from and do not form a part
of any contract of employment or any other agreement between the Participant and
the Company or any Subsidiary. If the Participant ceases to be employed or
engaged by the Company or any Subsidiary for any reason (including as a result
of a repudiatory breach of contract by any member of the Group) the Participant
shall not be entitled (and by participating in the Plan shall be deemed
irrevocably to have waived any entitlement, by way of compensation for loss of
employment, breach of contract or otherwise) to any sum or other benefit to
compensate the Participant for any rights or prospective rights under the Plan.
This exclusion applies equally (and without limitation) to any loss arising from
the way in which the discretion is (or is not) exercised under any Section of
the Plan even if the exercise (or non-exercise) of such discretion is, or
appears to be, irrational or perverse and/or breaches, or is claimed to breach
any implied term of the Plan or any other contract between the Participant and
his/her employer. Participation in the Plan and any benefits provided under it
shall not be pensionable nor will they count as pay or remuneration when
calculating salary related benefits (including, but not limited to, pension).


Section 8 shall be amended to add the following language at the end thereof:


Indemnity for income tax and national insurance contributions: Without prejudice
to Section 8 of this RSU Award Agreement, the Participant irrevocably agrees to
(i) pay to the Company, his employer or former employer (as appropriate) the
amount of any Tax Liability;

RSU Award Agreement
8

--------------------------------------------------------------------------------

Exhibit 10.41
or (ii) enter into arrangements to the satisfaction of the Company, his employer
or former employer (as appropriate) for payment of any Tax Liability. The
Participant irrevocably agrees to enter into a joint election in respect of any
Company Shares to be acquired on vesting of the RSUs under section 431(1) or
section 431(2) of the Income Tax (Earnings and Pensions) Act 2003 ("ITEPA"), if
required to do so by the Company, his employer or former employer, on or before
the date of vesting of the RSUs. The Participant hereby appoints the Company
(acting by any of its directors from time to time) as the Participant's attorney
to (a). sell sufficient Company Shares as specified in Section 8; and (b)
execute any joint election that must be entered into under this Section, in the
Participant's name and on the Participant's behalf. The Company may appoint one
or more persons to act as substitute attorney(s) for the Participant and to
exercise one or more of the powers conferred on the Company by the power of
attorney set out in this Section, other than the power to appoint a substitute
attorney. The Company may subsequently revoke any such appointment. The power of
attorney set out in this Section shall be irrevocable, save with the consent of
the Company, and is given by security to secure the interest of the Company (for
itself and as trustee under this agreement on behalf of any employer or former
employer of the Participant) as a person liable to account for or pay any
relevant Tax Liability. For the purposes of this Section: (1) "Taxable Event"
means any event or circumstance that gives rise to a liability for the
Participant to pay income tax, national insurance contributions or both (or
their equivalents in any jurisdiction) in respect of (a) the RSUs, including
their vesting, assignment or surrender for consideration, or the receipt of any
benefit in connection with them; (b) any Company Shares (or other securities or
assets): (i) earmarked or held to satisfy the RSUs; (ii) acquired on vesting of
the RSUs; (iii) acquired as a result of holding the RSUs; or (iv) acquired in
consideration of the assignment or surrender of the RSUs; (c) any securities (or
other assets) acquired or earmarked as a result of holding Company Shares (or
other securities or assets) mentioned in (b) above; or (d) any amount due under
pay as you earn ("PAYE") in respect of securities or assets in (a) to (c) above,
including any failure by the Participant to make good such an amount in the time
limit specified in section 222 ITEPA; and (2) "Tax Liability" means the total of
any income tax and primary class 1 (employee) national insurance contributions
(or their equivalents in any jurisdiction) for which any employer (or former
employer) of the Participant is or may be liable to account (or reasonably
believes it is or may be liable to account) as a result of any Taxable Event.


Section 18 shall be deleted in its entirety and replaced with the following
language:


Data Protection: Consent to use of personal data: The Participant hereby
acknowledges and consents to the Company and any Subsidiary collecting,
processing, storing, sharing and exchanging his/her information (including
personal details, data relating to participation, salary, taxation and
employment and sensitive personal data, e.g., data relating to physical or
mental health, criminal conviction or the alleged commission of offences) (the
"Information"), and providing the Company and/or the Subsidiary's agents and/or
third parties with the Information, for the sole purpose of the administration
and operation of the Plan. The Participant explicitly acknowledges and accepts
that the Information may be sent to a country outside of the European Economic
Area (such as the United States), whose regulatory provisions in respect of the
protection of personal data may differ from those in force in the United
Kingdom. The Participant understands that Information will be held only as long
as is necessary to implement, administer and manage his /her participation in
the Plan. The Participant understands thats/he may, at any time, view
Information, request

RSU Award Agreement
9

--------------------------------------------------------------------------------

Exhibit 10.41
additional information about the storage and processing of Information, obtain
the correction, deletion or blocking of Information if it is incomplete or
inaccurate, object to the processing of Information on compelling legitimate
grounds relating to his/her personal situation or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his/her
local human resources representative. The Participant acknowledges that s/he has
the right to request a list of the names and addresses of any potential
recipients of the Information. The Participant acknowledges that the collection,
processing and transfer of the Information is important to Plan administration
and that failure to consent to same may prohibit participation in the Plan.





RSU Award Agreement
10

--------------------------------------------------------------------------------

Exhibit 10.41
IN WITNESS WHEREOF, the parties hereto have executed this RSU Award Agreement as
of the date set forth above.






PATHEON N.V.
By /s/ Jim Mullen
Print Name: Jim Mullen


Title: Chief Executive Officer








The undersigned hereby accepts and agrees to all the terms and provisions of the
Plan and foregoing RSU Award Agreement.


PARTICIPANT


Signature:  /s/ Michel Lagarde 


Print Name: Michel Lagarde


RSU Award Agreement
11

--------------------------------------------------------------------------------

Exhibit 10.41
Thermo Fisher Scientific Inc.


First Amendment to
Restricted Share Unit Award Agreement




WHEREAS, on March 23, 2017 (the “Date of Grant”) Michel Lagarde (the
“Participant”) was granted Restricted Share Units pursuant to that certain
Restricted Share Unit Award Agreement granted under the Patheon N.V. 2016
Omnibus Incentive Plan;


WHEREAS, on August 29, 2017 Thermo Fisher Scientific Inc. (the “Company”)
acquired substantially all of the issued and outstanding shares (the
“Acquisition”) of Patheon N.V. (“Patheon”);


WHEREAS, in connection with the Acquisition, each Restricted Share Unit that was
outstanding and unvested as of immediately prior to the closing of the
Acquisition and that was not held by a non-employee director of Patheon N.V. was
canceled and (consistent with the Patheon N.V. 2016 Omnibus Incentive Plan)
converted into a restricted stock unit award (an “Adjusted RSU”), with
substantially the same terms and conditions (including with respect to vesting)
as were applicable to such Restricted Share Units immediately prior to the
closing of the Acquisition, with respect to a number of shares of Company common
stock that is equal to the product (rounded to the nearest whole share) obtained
by multiplying (x) the Exchange Ratio (as that term is defined in the Purchase
Agreement by and between the Company, Thermo Fisher (CN) Luxembourg S.À R.L. and
Patheon) by (y) the total number of shares subject to the Restricted Share Unit
as of immediately prior to the closing of the Acquisition;


WHEREAS, Patheon did not declare any dividends on its common shares between the
Date of Grant and August 29, 2017;


WHEREAS, each reference to “the Company” in the Adjusted RSU award agreement
means Thermo Fisher Scientific Inc.; and


WHEREAS, the Participant and the Company desire to amend Section 5 of the
Participant’s Adjusted RSUs.


NOW THEREFORE, pursuant to Section 17 of the Adjusted RSU award agreement,
Section 5 thereof is hereby amended and restated in its entirety as follows:


5. Voting and Other Rights. The Participant shall have no rights of a
shareholder until shares are issued upon settlement of the Participant’s RSUs.
If at any time during the period between the Date of Grant and the date shares
of Company common stock are delivered after the RSU vests, the Company pays a
dividend or other distribution with respect to its shares of common stock,
including without limitation a distribution of shares of the Company’s stock by
reason of a stock dividend, stock split or otherwise, then on the date the
shares issuable upon vesting of the RSU are delivered, the Company shall pay the
Participant, at the time of delivery of the shares, the dividend or other
distribution that would have been paid on such shares if the Participant had
owned the



--------------------------------------------------------------------------------

Exhibit 10.41
shares during the period beginning on the Date of Grant and ending on the
respective delivery date. No dividend or other distribution shall be paid with
respect to RSUs that are forfeited.


In witness whereof, the parties hereto have executed this First Amendment to
Restricted Share Unit Agreement as of the date set forth below.





THERMO FISHER SCIENTIFIC INC.  PARTICIPANT:
By: /s/ Sharon Briansky
/s/ Michel Lagarde Print Name: Sharon Briansky Michel LagardeTitle: Vice
President and SecretaryPresident, Pharma ServicesThermo Fisher ScientificDated:
February 27, 2018




